ALLOWABLE SUBJECT MATTER
Claims 1-2, 4-7, and 9-21 are allowed.
Independent Claims 1 and 10-11 recites a technique for coordinating transmission from a pico base station for mobile communication in a communication network in such a way that “increase the overall system performance (e.g. spectral efficiency or cell-border throughput)”. The prior arts on record fails to teach or reasonably suggest the coordination feature, specifically, 
“evaluating usage of at least one non almost blank subframe by at least one macro base station, wherein the evaluating of the usage by the at least one macro base station is performed by a pico base station within a coverage area of the at least one macro base station; and
using said at least one non almost blank subframe for transmissions from the pico base station dependent on the evaluated usage of the at least one non almost blank subframe by said at least one macro base station”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Héctor Reyes whose telephone number is (571) 270-0239 and the fax number is (571) 483-7161. The examiner can normally be reached on (Mon-Fri) 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/H. R./
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472